Title: From George Washington to a Board of General Officers, 2 June 1778
From: Washington, George
To: Board of General Officers


                    
                        Gentlemen
                        Head Quarters Valley Forge June 2d 1778
                    
                    The business of your meeting, this morning, is to take into consideration and report your opinion, concerning Lt. Col: Du Plessis’ claim of rank and service, in the corps of Artillery, to which he was annexed by an order of Congress. Colonel Du Plessis will produce to the Board the papers on which his pretensions are founded. There are herewith my answer to a memorial, from the officers of Artillery on this subject, and a second memorial from them in reply—Their first has been, by some accident, mislaid; but I have directed them to furnish you with a copy of it. In the issue to which the matter is now brought, whatever may be contained, in my answer, can only be considered as declarative of my opinion, and can have no influence in deciding the question. I wish to have the sentiments of the Board, accurately and explicitly, as to the nature and operation of Mr Du Plessis late appointment; specifying the particular species of service, in which he ought to be employed, in the corps of Artillery; in giving which they will, no doubt, pay proper attention to former decisions of a similar kind. I am Gentlemen Your most Obd. servant
                    
                        Go: Washington
                    
                